DETAILED ACTION
Allowable Subject Matter
Claims 1, 5, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9-11 and their dependent thereof, the prior of record, specifically Horibe (US 2004/0080449) and Sim (US 2019/0113925) discloses the radar sensor installed inside a bumper of the vehicle and configured to detect a target and a camera configured to photograph a surrounding image of the vehicle; and a controller configured to correct a target detection error of the radar sensor based on target information obtained from the surrounding image photographed by the camera.
	However, none of the prior art cited alone or in combination provides the motivation to teach  correct a target detection error of the radar sensor based on target information obtained from the surrounding image photographed by the cameras, compare a shape of a first guardrail and a separation distance from the first guardrail obtained from the surrounding image with a shape of a second guardrail and a separation distance between the vehicle and the second guardrail detected by the radar sensor, and determine whether the first and second guardrail are the same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648